281 So. 2d 221 (1973)
Anibel K. TYRRELL, Appellant,
v.
Gordon W. TYRRELL, Appellee.
No. S-272.
District Court of Appeal of Florida, First District.
July 26, 1973.
Rehearing Denied August 27, 1973.
Joe J. Harrell, Harrell, Wiltshire, Bozeman, Clark & Stone, Pensacola, for appellant.
David H. Levin, Levin, Warfield, Graff, Mabie & Rosenbloum, Pensacola, for appellee.
PER CURIAM.
Appellant seeks reversal of a final judgment which dissolved the marriage between the parties upon the ground that the marriage was irretrievably broken and awarded child support payments and rehabilitative alimony.
In this appeal appellant contends, inter alia, that the trial court erred in finding that the marriage was irretrievably broken, in fixing the amount of child support payments and in awarding rehabilitative alimony for a period not to exceed eighteen months.
From the record before us, as well as the briefs and oral argument, it is apparent that the evidence proffered by the appellant, defendant below, was not only of acts done after the final separation of the parties, but, if admissible, would have substantiated the appellee's contention and the trial court's finding that the marriage was irretrievably broken. We think, and so hold, that the trial court's judgment on conflicting evidence should not be disturbed on appeal. The trial court's judgment is clothed with a presumption of correctness and we do not think the appellant has overcome this presumption. It is not the province of this Court to substitute its judgment for that of the trier of facts in the absence of a clear showing of error.
The judgment is accordingly affirmed.
The respective petitions for attorneys' fees are denied.
WIGGINTON, Acting C.J., and JOHNSON and SPECTOR, JJ., concur.